Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 1 of 30 PageID #:2559




                       Exhibit 1
10/12/2018   Case: 1:16-cv-08303 Document
                                      Weil #: 198-1LLC
                                           & Chardon Filed:   10/12/18
                                                       Mail - RE:           Page
                                                                  TS -- discovery   2 of 30 PageID #:2559
                                                                                  enforcement



                                                                                       Stephen Weil <steve@weilchardon.com>



  RE: TS -- discovery enforcement
  1 message

  Jacobson, Jeffrey <JJacobson@kelleydrye.com>                                            Fri, Oct 12, 2018 at 11:46 AM
  To: Stephen Weil <steve@weilchardon.com>
  Cc: "Luzadder, Matt" <MLuzadder@kelleydrye.com>, Alexis Chardon <ali@weilchardon.com>, Adam Pessin
  <apessin@finekaplan.com>, Terry Garmey <tgarmey@garmeylaw.com>, "James, Catherine" <CJames@kelleydrye.com>,
  "Fletcher-Thomas, Janine" <JFletcher@kelleydrye.com>, "DANIELLE MIKHAIL (States Attorney)"
  <DANIELLE.MIKHAIL@cookcountyil.gov>, "Horvat, Timothy" <THorvat@atg.state.il.us>, "LYLE HENRETTY (States
  Attorney)" <LYLE.HENRETTY@cookcountyil.gov>, "ANTHONY ZECCHIN (States Attorney)"
  <anthony.zecchin@cookcountyil.gov>


    Steve,


    I half a half-hour window at 1:00 EST, 12:00 CST. You may call me then at (212) 808-5145.


    Your recitation below is simply false. Our responses to your discovery requests would have been due on
    Friday, Aug. 31. Judge Pallmeyer granted our request for a protective order on Aug. 29, so we asked for,
    and you granted, just a one-week extension so that we could revise our draft responses to take account of
    that protective order. We then served our responses on Sept. 7, as agreed. Your suggestion of a “multi-
    week delay caused by Fox” therefore has no basis.


    If you thought our responses were inconsistent with Judge Pallmeyer’s protective order—they are not—you
    could have raised that issue immediately on Sept. 7. You did not. Instead, you waited three weeks to do
    so. I then did not “unilateral[ly] delay responding” to you; I advised you that I needed time to consult with
    Fox, and I responded to you in exactly the time frame I promised. I note, moreover, that neither your Sept.
    25 email (after a three week delay) nor your message yesterday (after an eight-day delay) reflected the
    fruits of any “legal research.”


    Your repeated pattern of ginning up discovery “emergencies” and dropping motions just prior to status
    conferences speaks for itself. It’s clear from the docket. Yes, we are able to turn around responses quickly
    because, frankly, you are not the first opposing attorney to use these same sharp practices, and we know
    how to deal with them. Fortunately, however, I also am old enough to have realized that the world is too
    small and too round for this kind of nonsense not to catch up with you eventually.


    Jeff



    JEFFREY S. JACOBSON
    Partner
    Co-Chair, Class Action Practice

    Kelley Drye & Warren LLP
    (212) 808-5145
    jjacobson@kelleydrye.com

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   1/9
10/12/2018   Case: 1:16-cv-08303 Document
                                      Weil #: 198-1LLC
                                           & Chardon Filed:   10/12/18
                                                       Mail - RE:           Page
                                                                  TS -- discovery   3 of 30 PageID #:2559
                                                                                  enforcement



    From: Stephen Weil [mailto:steve@weilchardon.com]
    Sent: Friday, October 12, 2018 12:25 PM
    To: Jacobson, Jeﬀrey <JJacobson@KelleyDrye.com>
    Cc: Luzadder, Ma <MLuzadder@KelleyDrye.com>; Alexis Chardon <ali@weilchardon.com>; Adam Pessin
    <apessin@finekaplan.com>; Terry Garmey <tgarmey@garmeylaw.com>; James, Catherine
    <CJames@KelleyDrye.com>; Fletcher-Thomas, Janine <JFletcher@KelleyDrye.com>; DANIELLE MIKHAIL (States
    A orney) <DANIELLE.MIKHAIL@cookcountyil.gov>; Horvat, Timothy <THorvat@atg.state.il.us>; LYLE
    HENRETTY (States A orney) <LYLE.HENRETTY@cookcountyil.gov>; ANTHONY ZECCHIN (States A orney)
    <anthony.zecchin@cookcountyil.gov>
    Subject: Re: TS -- discovery enforcement


    Jeff,



    Sorry to hear that your power is out.



    In this district the LR 37.2 call is often a formality because the parties already know from their correspondence that they
    are irreconcilably opposed. That appears to be the case here. But it’s still an important step under the rule.



    As you know these calls can be very short. You will remember that our first one, regarding your opposition to our request
    to serve document preservation subpoenas, lasted less than 30 seconds: you simply told me that you would not agree to
    our request, and that was that.



    Therefore I reiterate my request that we hold the call. I’m available all day today, and ask that we hold the call before
    COB today.



    I’m not sure what to make of your sandbagging accusation. As for timing, we are asking for a call after a multi-week
    delay caused by Fox: the delay in Fox’s initial response to our discovery (Matt asked for an extension, which we granted)
    and your unilateral delay in responding to our enforcement correspondence, which then required legal research for us to
    assess. I don’t think of these delays were inappropriate—they're a routine part of discovery—but they delayed our ability
    to consider your response.



    And it simply isn’t serious for you to claim that I did something inappropriate by requesting a discovery conference seven
    days in advance of a status. There is no rule tying the motions to the date of the status conference. Noticing the motions
    for the status conference is really an accommodation to you, since you are the only attorney coming in from out of town.



    Furthermore, Judge Pallmeyer’s standing order has a two-day notice window for motions, so we would be well within our
    rights to file the motion next Tuesday after the M&C that Matt proposed, and notice it for the Thursday status. As I said,
    however, that simply isn’t appropriate in this instance, since we both know there will be responsive briefing. The Court
    deserves some time to consider our arguments. I'll also note that Fox has repeatedly demonstrated the ability to turn
    around response briefs very quickly; your last, 12-page reply was filed 24 hours after our motion to compel. So I don’t
    understand what tactical advantage you think we are hoping to gain by filing a motion and then noticing it for nearly a
    week out.



    Again, I reiterate my request to hold a call today to meet our LR37.2 obligations. Waiting until Tuesday to hold the LR37.2
    call would do nothing but run down the clock, and give the Court less time to consider our arguments. As you say, given

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   2/9
10/12/2018   Case: 1:16-cv-08303 Document
                                      Weil #: 198-1LLC
                                           & Chardon Filed:   10/12/18
                                                       Mail - RE:           Page
                                                                  TS -- discovery   4 of 30 PageID #:2559
                                                                                  enforcement

    our positions there does not seem to be much to discuss, so the call should be short.



    Please let me know whether you will agree to a call sometime before COB today. I can make myself available any time
    today.



    Best regards,



    Steve



    Stephen H. Weil

    Weil & Chardon LLC

    333 S. Wabash Ave., Suite 2700

    Chicago, IL 60604

    (o) 312-585-7404

    (f) 773-409-2745

    (c) 267-240-5585

    steve@weilchardon.com

    www.weilchardon.com




    On Fri, Oct 12, 2018 at 5:50 AM Jacobson, Jeffrey <JJacobson@kelleydrye.com> wrote:

       Steve,



       I could not respond before now because a storm knocked out power where I am.



       Your tactics in this case are predictable and tired. A few days before nearly every scheduled status conference, you
       pick some months-old discovery “dispute,” declare it an emergency, and sandbag one or more defendants with a
       motion to compel that you could have noticed earlier. Your propensity to do this, and the shrillness of your demands,
       increase proportionately with the likelihood that a status hearing otherwise would focus on your abject failure to
       advance your now 27 month-old case.



       As your first email in this chain notes, we responded to your discovery requests on September 7, noting that all of them
       had been put to bed by the Court’s granting Fox’s motion for a protective order at the August 29 status conference.
       After receiving those responses, you waited nearly three weeks, until September 25, to suggest (baselessly) the
       existence of a remaining dispute. I responded on October 3, as I promised to do, after consulting with my clients. You
       then waited another eight days before suddenly demanding we immediately get on the phone with you. Something
       tells me, however, that if Judge Pallmeyer had not postponed the status conference by a week, you would not have
       delayed this long.



       In one respect, I agree with your message. Because you are returning to the exact issue Judge Pallmeyer decided
       against you at the last status conference, we are unlikely to reach agreement on a further document production. I
https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   3/9
10/12/2018     Case: 1:16-cv-08303 Document
                                        Weil #: 198-1LLC
                                             & Chardon Filed:   10/12/18
                                                         Mail - RE:           Page
                                                                    TS -- discovery   5 of 30 PageID #:2559
                                                                                    enforcement
       would remind you, too, that you are on record with the Court stating that you are “comfortable that Fox has produced
       everything they have in terms of the merits.” (Aug. 29 Hearing Tr. at 16:14-17.) Indeed, we have. At the least hearing,
       the Court decided that the non-merits issue of compensation to Empire actors isn’t relevant to your unjust enrichment
       claim. This time, you’re asking for compensation to members of the creative team, which is equally irrelevant. Unless I
       am missing something, a phone call is unlikely to narrow the gap in our positions.



       Your email seems to threaten to file a motion without a conferral call if we cannot get on the phone with you today.
       Provided you are going to attach this entire email chain to your motion, and will make clear that you waited until
       Wednesday night to declare this “emergency” dispute and say you suddenly have a need to drop it on the Court three
       days before a status conference, you should do what you feel you must.



       Jeff




       JEFFREY JACOBSON
       Partner

       Co-Chair, Class Actions Practice

       Kelley Drye & Warren LLP
       Tel: (212) 808-5145
       jjacobson@kelleydrye.com



       From: Stephen Weil [mailto:steve@weilchardon.com]
       Sent: Thursday, October 11, 2018 4:54 PM
       To: Luzadder, Ma <MLuzadder@KelleyDrye.com>
       Cc: Jacobson, Jeﬀrey <JJacobson@KelleyDrye.com>; Alexis Chardon <ali@weilchardon.com>; Adam Pessin
       <apessin@finekaplan.com>; Terry Garmey <tgarmey@garmeylaw.com>; James, Catherine
       <CJames@KelleyDrye.com>; Fletcher-Thomas, Janine <JFletcher@KelleyDrye.com>
       Subject: Re: TS -- discovery enforcement


       Matt,



       It doesn't make sense for either side to wait that long. It's fairly clear we are going to be at issue with regard to this
       discovery. We don't agree with any of the positions Jeff has taken, and it's plain that you don't agree with ours. As
       such, our call should be fairly short, on the order of 5-10 minutes at the most. It will be even shorter if we agree to
       disagree, where things have every appearance of ending up.



       In other words, we are both going to end up submitting briefs to the Court. We need to give Judge Pallmeyer time to
       consider the written submissions from both sides. Waiting until next Tuesday to hold the LR37.2 call, when our status
       is Thursday, will not give Judge Pallmeyer enough time to give our briefing her proper consideration. So I can't agree to
       what you propose.



       I was available throughout today, as I said. I'm available all evening tonight, all day tomorrow, and all weekend. Fox
       has at least three counsel of record on this case. We've already fleshed out our respective positions in writing. If you

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   4/9
10/12/2018     Case: 1:16-cv-08303 Document
                                        Weil #: 198-1LLC
                                             & Chardon Filed:   10/12/18
                                                         Mail - RE:           Page
                                                                    TS -- discovery   6 of 30 PageID #:2559
                                                                                    enforcement
       are going to refuse to discuss this until next Tuesday notwithstanding my availability, I'm going to consider my LR37.2
       efforts to have been futile, and we will proceed accordingly.



       Please advise how you plan to proceed by noon Central tomorrow.



       Best regards,



       Stephen H. Weil

       Weil & Chardon LLC

       333 S. Wabash Ave., Suite 2700

       Chicago, IL 60604

       (o) 312-585-7404

       (f) 773-409-2745

       (c) 267-240-5585

       steve@weilchardon.com

       www.weilchardon.com




       On Thu, Oct 11, 2018 at 3:31 PM Luzadder, Matt <MLuzadder@kelleydrye.com> wrote:

             Steve,


             Jeff and I are traveling this week. I am going to be in court on a TRO on Monday and Jeff will be flying
             most of the day. We are open on Tuesday morning.


             Let me know what time works for you.


             Best regards,


             Matt



             From: Stephen Weil [mailto:steve@weilchardon.com]
             Sent: Thursday, October 11, 2018 9:14 AM
             To: Luzadder, Ma <MLuzadder@KelleyDrye.com>; Jacobson, Jeﬀrey <JJacobson@KelleyDrye.com>
             Cc: Alexis Chardon <ali@weilchardon.com>; Adam Pessin <apessin@finekaplan.com>; Terry Garmey
             <tgarmey@garmeylaw.com>; James, Catherine <CJames@KelleyDrye.com>; Fletcher-Thomas, Janine
             <JFletcher@KelleyDrye.com>
             Subject: Re: TS -- discovery enforcement


https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   5/9
10/12/2018     Case: 1:16-cv-08303 Document
                                        Weil #: 198-1LLC
                                             & Chardon Filed:   10/12/18
                                                         Mail - RE:           Page
                                                                    TS -- discovery   7 of 30 PageID #:2559
                                                                                    enforcement
             Apologies all for the email misfire...



             Jeff or Matt,



             What time do you have today or tomorrow for a call on this discovery. Given our positions I don't anticipate that it
             will take long. I'm generally open except today 1-2 Central.



             Regarding the DGA document, please clarify whether Mr. Breen retrieved a copy. We don't have one. It's relevant
             to understanding the common impacts of location filming and related standards of conduct for such filming.



             Regarding RFP 11, to be clear we are only requesting responsive documents (or their "business" entities like Lee
             Daniels Entertainment) for the individuals listed in my 9/25 email: Lee Daniels, Chase Harlan, Sanaa Hamri, and
             Loucas George.



             Thanks,



             Steve



             Stephen H. Weil

             Weil & Chardon LLC

             333 S. Wabash Ave., Suite 2700

             Chicago, IL 60604

             (o) 312-585-7404

             (f) 773-409-2745

             (c) 267-240-5585

             steve@weilchardon.com

             www.weilchardon.com




             On Thu, Oct 11, 2018 at 7:42 AM Stephen Weil <steve@weilchardon.com> wrote:



               Get Outlook for Android




               From: Jacobson, Jeﬀrey <JJacobson@KelleyDrye.com>
               Sent: Wednesday, October 3, 2018 5:31:41 PM
               To: 'Stephen Weil'; Luzadder, Ma
               Cc: Alexis Chardon; Adam Pessin; Terry Garmey; LYLE HENRETTY (States A orney); DANIELLE MIKHAIL (States

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   6/9
10/12/2018   Case: 1:16-cv-08303 Document
                                      Weil #: 198-1LLC
                                           & Chardon Filed:   10/12/18
                                                       Mail - RE:           Page
                                                                  TS -- discovery   8 of 30 PageID #:2559
                                                                                  enforcement

             A orney); Allyson West (States A orney); James, Catherine; Fletcher-Thomas, Janine; 'Horvat, Timothy'
             Subject: RE: TS -- discovery enforcement




             Steve,


             I have read your message multiple times since you sent it. Each time, I come to the same
             conclusion: All of what you consider to be “issues” either were conclusively resolved by Judge
             Pallmeyer’s ruling on our protective order motion or by clear Seventh Circuit law. Our specific
             responses appear below, in red.



             JEFFREY JACOBSON
             Partner

             Co-Chair, Class Actions Practice

             Kelley Drye & Warren LLP
             Tel: (212) 808-5145
             jjacobson@kelleydrye.com



             From: Stephen Weil [mailto:steve@weilchardon.com]
             Sent: Tuesday, September 25, 2018 12:16 PM
             To: Jacobson, Jeﬀrey <JJacobson@KelleyDrye.com>; Luzadder, Ma <MLuzadder@KelleyDrye.com>
             Cc: Alexis Chardon <ali@weilchardon.com>; Adam Pessin <apessin@finekaplan.com>; Terry Garmey
             <tgarmey@garmeylaw.com>
             Subject: TS -- discovery enforcement


             Jeff and Matt,
             I’m writing to address several issues in your clients’ September 7 discovery responses, as well as an
             outstanding discovery issue that came up in Brady Breen’s deposition.

             September 7 responses
             In light of the Court’s August 29 discovery ruling we believe it is appropriate to table Interrogatories
             4 and 5; RFPs 6-10; RFP 12 (to the extent it relates to advertisements); and RFP 13. If we brought
             our dispute on these issues before the Court there is every reason to believe Judge Pallmeyer would
             place this discovery on hold—denying it without prejudice, as she did with the revenue discovery on
             August 29—until she has addressed the viability of our unjust enrichment claim. We therefore
             propose to table this discovery without prejudice to revisiting it if and when Judge Pallmeyer decides
             that Plaintiffs may pursue their unjust enrichment claim. Please let us know whether you agree.
             Response: If you are asking Fox to “agree” that you can re-litigate those matters later, we do not
             believe such “agreement” is appropriate or necessary. The Court’s order speaks for itself. We
             moved for a protective order because you sought to re-litigate a matter that Judge St. Eve already
             had decided against you. Two bites at the apple should be sufficient.

             Interrogatory 3. You refused to respond to this Interrogatory, which asked you to identify payments
             made to “neighbors” in the first and second seasons. Whether “neighbor” payments were common
             and whether it was Fox’s common experience that third parties were impacted by filming is relevant
             and discoverable information. And from the Episode 201 and 202 cost reports we already know that
https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   7/9
10/12/2018   Case: 1:16-cv-08303 Document
                                      Weil #: 198-1LLC
                                           & Chardon Filed:   10/12/18
                                                       Mail - RE:           Page
                                                                  TS -- discovery   9 of 30 PageID #:2559
                                                                                  enforcement

             this information is kept in a few dozen documents, so there should not be an undue burden to
             provide this information to Plaintiffs.
             Response: We have confirmed to you that there were no “neighbor payments” associated with any
             location shooting for Episodes 201 and 202—not just the location shooting at the JTDC. Two courts
             have ruled that you are not entitled to information about episodes not filmed at the JTDC. Pursuant
             to those orders, Fox need not respond further to this interrogatory.

             RFPs 1 and 2. These requests asked you to produce variance reports (RFP 1) and approved
             budgets (RFP 2) for the second season. You refused to respond, based on objections that are
             essentially identical to those asserted against Interrogatory 3. They are wrong for the same
             reasons. We already know that these RFPs involve only a handful of documents, so these requests
             do not impose a meaningful burden. And we do not seek these documents for purposes of proving
             revenue; rather we seek them (1) to show that filming at the JTDC was a bargain, by comparing the
             price of filming there to other locations; and (2) to identify payments to “neighbors,” which are
             relevant for the reasons explained above.
             Response: Same objection. Fox need not provide any information regarding Empire episodes
             other than 201 and 202.
             RFPs 3 and 4. These requests ask you to produce documents sufficient to show the Fox
             Defendants’ net worth and profits. You object that this discovery is foreclosed by the Court’s August
             29 ruling, but Judge Pallmeyer made clear that she was staying the discovery at issue because of
             her uncertainty about our unjust enrichment theory. This discovery is not sought for the purpose of
             advancing that theory, but rather seeks evidence to support a claim for punitive damages. Under the
             Court’s August 29 ruling that discovery should be pursued now.

             Response: Your argument that information related to the Fox Defendants’ net worth and profits is
             needed to support a claim for punitive damages is contrary to both the Protective Order and Seventh
             Circuit case law holding that evidence of a defendant's wealth is irrelevant to the assessment of
             punitive damages. See, e.g., Zaza Designs v. L'Oreal, S.A., 979 F.2d 499, 508-09 (7th Cir. 1992).
             The Seventh Circuit reasoned that this is especially true for corporations because they “are
             abstractions; investors own the net worth of the business. These investors pay any punitive awards
             (the value of their shares decreases), and they may be of average wealth.” Id. at 508.
             RFP 5. Pursuant to Rule 34(b)(2)(C), please state whether responsive materials are being withheld
             on the basis of the objections you have asserted in response to this request.
             Response: We are not aware of any other responsive policies and are not knowingly withholding
             any on the basis of our objections.

             RFP 11. This request asked you to produce agreements between Lee Daniels and certain other
             persons involved in the filming of Empire at the JTDC. Your objections are hard to understand. You
             say responsive documents relating to Lee Daniels are disproportional to the needs of the case, but
             Lee Daniels directed the episodes filmed at the JTDC, and he scouted the JTDC in advance of the
             filming. We are entitled to know what financial incentives Lee Daniels had to select the JTDC, and
             discovery seeking his contractual arrangements with Fox are reasonably calculated to discover that.
             Response: The Court already ruled that you are not entitled to information about actor
             compensation. The Court did not accept your argument that the size of actor compensation bears
             on any liability question. Neither does the compensation of the creative team, notwithstanding your
             pure and unfounded speculation that compensation may be tied to minutiae like the cost of
             producing particular episodes. We stand on our objections.
             You also object that “[t]his Request demands contractual and employment agreements ‘in effect’
             during the months of June, July and August 2015, regardless of whether the individual was involved
             in the filming of Empire at the JTDC,” but this request asks only for employment contracts for
             persons who were involved in the filming at the JTDC. Thus we don’t understand your overbreadth
             concern.

             Response: You are misstating your request. You have asked for agreements related to anyone
             involved with the episodes, not just people involved with scenes shot at the JTDC.

https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   8/9
10/12/2018   Case: 1:16-cv-08303 Document
                                       Weil#: 198-1 LLC
                                            & Chardon Filed:
                                                         Mail -10/12/18     Pageenforcement
                                                               RE: TS -- discovery 10 of 30 PageID #:2559
             Finally, your response points to several employment agreements that you have produced. These
             agreements do not include any agreements for Lee Daniels. Nor does it include agreements for
             Chase Harlan, Sanaa Hamri, or Loucas George, all of whom appear to have been involved in
             scouting the JTDC before filming (see, e.g., OAG 1605). Please produce these documents.
             Response: See above.

             RFP 17. This RFP asked for documents sufficient to show costs associated with the “prison” stage
             referred to in Brady Breen’s deposition. You object that this information is not relevant because it
             occurred in a different season and was for season-wide filming. However it is relevant for identifying
             the costs Fox would have incurred if it had to build a prison set instead of renting the JTDC. It
             therefore goes to Fox’s motivation for renting the JTDC.
             Response: This is just another flavor of the argument Judge Pallmeyer rejected. How much it
             might have cost Fox to build a set comparable to the JTDC space—or, for that matter, to have flown
             cast and crew to another city that already had a comparable sound stage built—is no more relevant
             to liability questions than how much money Fox did or did not earn from airing the episodes. Our
             objections stand.
             Breen deposition

             Directors’ Guild manual / code of conduct. Please let us know whether Mr. Breen gathered, and
             whether you will produce, the Directors’ Guild of America manual / code of conduct that was
             discussed at Mr. Breen’s deposition. See Breen Dep. Tr. at 11-12.
             Response: What is the relevance of this document? Are you saying you do not already have it,
             even though you asked questions about it at Mr. Breen’s deposition?



             This message is subject to Kelley Drye & Warren LLP's email communication policy.
             KDW-Disclaimer




https://mail.google.com/mail/u/0?ik=e2a9ea4487&view=pt&search=all&permthid=thread-a%3Ar-370450060448328691%7Cmsg-f%3A1614138883961…   9/9
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 11 of 30 PageID #:2559




                       Exhibit 2
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 12 of 30 PageID #:2559




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 T.S. et al.,
                     Plaintiffs,
                                                            Case No. 1:16-cv-08303
 v.
                                                            Hon. Amy J. St. Eve
 Twentieth Century Fox Television et al.,

                     Defendants.


                    THE FOX DEFENDANTS’ ANSWERS AND OBJECTIONS TO
                     PLAINTIFFS’ DISCOVERY TO THE FOX DEFENDANTS


         Pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure, by and through

their attorneys, Twenty-First Century Fox, Inc. (“21CF”), Twentieth Century Fox Television

(“TCFTV”), and Fox Broadcasting Company (“FBC”) (collectively the “Fox Defendants”)

hereby respond to the following discovery:

                                    PRELIMINARY STATEMENT

         All Responses that follow are made subject to this preliminary statement.

         1.         The Responses appearing below are made subject to and without waiver of: (1) all

questions as to the admissibility, including but not limited to the competency, relevancy,

materiality, or privilege of the Responses made, any documents produced, or the subject matter

of such documents; (2) the right to object to other discovery directed to the subject matter of the

Interrogatories or Responses; (3) the right to object to the use of information produced in

response to the Requests at any hearing, trial, or other point during this action; and (4) the right

to make additional objections or seek protective orders.

         2.         The information and responses supplied herein are for use in this action only, and

for no other purpose.


4815-8669-6047v.3                                    1
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 13 of 30 PageID #:2559




         3.         Any statement by the Fox Defendants that they are producing or will produce

information responsive to any Interrogatory does not mean that they possess responsive

information. A statement that the Fox Defendants are producing or will produce information

responsive to any Interrogatory only means that the Fox Defendants are conducting a diligent

and reasonable search, and will produce responsive, non-objectionable, non-privileged

responsive information at the conclusion of their investigation. No response or objection made

herein, or lack thereof, is an admission by the Fox Defendants as to the existence or non-

existence of any information.

         4.         The Fox Defendants expressly preserve their objections to these Interrogatories to

the extent they seek information or admissions concerning matters that are privileged or

otherwise protected against discovery pursuant to the attorney-client privilege, the work product

doctrine, the joint defense privilege, the consulting expert rule, the common interest doctrine,

investigative privileges, or any other legally recognized privilege, immunity, or exemption from

discovery. Inadvertent production of information that the Fox Defendants later claim was an

inadvertent disclosure which should have been withheld on grounds of the attorney-client

privilege, the work product doctrine, the joint defense privilege, the consulting expert rule, the

common interest doctrine, investigative privileges, or any other legally recognized privilege,

immunity, or exemption from discovery, will not be considered waiving such privilege. Instead,

the Fox Defendants may request the return of any inadvertently produced information or

documents, stating the basis for withholding such material.

         5.         The Fox Defendants reserve their right to assert additional objections to these

Interrogatories and Requests as appropriate, and to amend or supplement these objections and

responses based on the results of their continuing investigation.




4815-8669-6047v.3                                    2
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 14 of 30 PageID #:2559




                                          INTERROGATORIES

1.       To the Fox Defendants: Concerning to the communication bates-marked TCFTV577-
         78:

         a.         identify the person most knowledgeable about the relationship, if any, of said
                    communication with the filming of Empire at the JTDC, including the person’s
                    name, address, and telephone number; and

         b.         describe in detail the nature of the relationship, if any, of said communication to
                    the filming of Empire at the JTDC.

ANSWER: Objection. The Fox Defendants object to Interrogatory No. 1 because it is overly

broad, unduly burdensome, and is not proportional to the needs of the case. Specifically,

Interrogatory No. 1 requests information that is not relevant to “any party’s claims or defenses”

and unlikely to elicit discoverable information. Subject to and without waiving the foregoing

objections, Fox Defendants state: Brady Breen received this e-mail from Glasgow & Olsson

because he is on their marketing e-mail list for reasons unrelated to his employment or this

lawsuit. TCFTV577-78 is one of many marketing e-mails that Mr. Breen has received from

Glasgow & Olsson. It has no relationship to this case.

2.       To the Fox Defendants: Identify the person or persons most likely to have possession,
         custody, and control of recordings of the two Empire episodes filmed at the JTDC as they
         were broadcast in the airings identified in TCFTV001941 (i.e., full recordings of each
         episode as aired, including the advertisements or other announcements played during
         each episode).

ANSWER: Objection. The Fox Defendants object to Interrogatory No. 2 because it is overly

broad, unduly burdensome, and is not proportional to the needs of the case. Specifically, there is

no single version of the episodes “as aired” because the audience experience—certainly with

respect to advertising and also potentially with respect to the episodes’ dramatic content—could

have and likely did vary from region to region, station to station, and provider to provider.

Subject to and without waiving the forgoing objections, Fox Defendants state that they will


4815-8669-6047v.3                                     3
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 15 of 30 PageID #:2559




produce video files reflecting the dramatic content of Episodes 201 and 202 of Empire as aired.

See TCFTV002329 – TCFTV002332.

3.       To TCFTV: For all “neighbor” payments made for Seasons 1 and 2 of Empire, identify
         amount of each such payment, person to whom each such payment was made, the
         Episode and scene to which each such payment related, the date of each such payment,
         and the purpose of each such payment.

ANSWER: Objection. TCFTV objects to Interrogatory No. 3 because it is overly broad, unduly

burdensome, and is not proportional to the needs of the case. The information about “neighbor

payments” is neither relevant nor reasonably calculated to lead to the discovery of admissible

evidence. TCFTV refers Plaintiffs to the Court’s Order dated March 7, 2018, which stated that

“discovery for full seasons of Empire is not proportional to the needs of this case” and the

Court’s Order dated August 29, 2018, granting the Fox Defendants’ Motion for Protective Order.

See Dkt. Nos. 143 and 190. With respect to the filming of Episodes 201 and 202 at the JTDC,

the Fox Defendants already have produced all information regarding costs incurred. Subject to

and without waiving the forgoing objections, TCFTV states that there were no “neighbor

payments” associated with this filming or with respect to any other scenes filmed for Episodes

201 or 202.

4.       To TCFTV: Identify each employee or agent of TCFTV who was assigned to or worked
         in or as part of the business unit “Fox Television Group” during the Relevant Period. For
         each such person, identify:

         a.         The legal entity (e.g., 21CF, FBC, TCFTV, or other) that employed the person;

         b.         The title or role of the person within Fox Television Group;

         c.         Any and all communications the person had regarding the filming of Empire at
                    the JTDC; and

         d.         Any and all documents in the person’s possession regarding the filming of Empire
                    at the JTDC.




4815-8669-6047v.3                                    4
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 16 of 30 PageID #:2559




ANSWER: Objection. The Court denied Plaintiffs’ motion to compel with respect to this

information. TCFTV further objects to Interrogatory No. 4 because it is overly broad, unduly

burdensome, and is not proportional to the needs of the case. Specifically, Interrogatory No. 4

requests information that is not relevant to “any party’s claims or defenses” and unlikely to elicit

discoverable information. Moreover, such information does not exist in the form requested by

Plaintiffs and would require TCFTV to undertake substantial work to create the information in

the form requested. The Fox Defendants have already identified the employees and agents who

were involved in the filming of Empire at the JTDC. See Dkt. No. 150, ¶ 1. This information

complied with the March 7, 2018 Order’s requirement that the Fox Defendants, including 21CF,

“produce the responding information to Plaintiffs as relevant to their theory of liability that the

Fox Defendants acted jointly.” See Dkt. No. 143 at 4. See also Dkt. No. 190.

5.       To FBC: Identify each employee or agent of FBC who was assigned to or worked in or
         as part of the business unit “Fox Television Group” during the Relevant Period. For each
         such person, identify:

         a.         The legal entity (e.g., 21CF, FBC, TCFTV, or other) that employed the person;

         b.         The title or role of the person within Fox Television Group;

         c.         Any and all communications that the person had regarding the filming of Empire
                    at the JTDC; and

         d.         Any and all documents in the person’s possession regarding the filming of Empire
                    at the JTDC.

ANSWER: Objection. The Court denied Plaintiffs’ motion to compel with respect to this

information. FBC further objects to Interrogatory No. 5 because it is overly broad, unduly

burdensome, and is not proportional to the needs of the case. Specifically, Interrogatory No. 5

requests information that is not relevant to “any party’s claims or defenses” and unlikely to elicit

discoverable information. Moreover, such information does not exist in the form requested by

Plaintiffs and would require TCFTV to undertake substantial work to create the information in


4815-8669-6047v.3                                    5
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 17 of 30 PageID #:2559




the form requested. The Fox Defendants have already identified the employees and agents who

were involved in the filming of Empire at the JTDC. See Dkt. No. 150, ¶ 1. This information

complied with the March 7, 2018 Order’s requirement that the Fox Defendants, including 21CF,

“produce the responding information to Plaintiffs as relevant to their theory of liability that the

Fox Defendants acted jointly.” See Dkt. No. 143 at 4. See also Dkt. No. 190.

                               REQUESTS FOR PRODUCTION

1.       Produce Variance Reports (see, e.g., TCFTV001942) for each episode of the second
         season of Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

2.       Produce Episode Approved Budgets (see, e.g., TCFTV001943-2019) for each episode of
         the second season of Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court granted on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

3.       Produce documents sufficient to show the net worth of each of the Fox Defendants for
         each of the previous three years.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

4.       Produce documents sufficient to show yearly profits for each of the Fox Defendants for
         the previous three years.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.


4815-8669-6047v.3                                 6
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 18 of 30 PageID #:2559




5.       Produce all policies, protocols, standards, guidelines, or codes of conduct that any of the
         Fox Defendants promulgated, enforced, or suggested for persons employed by or acting
         as agents of any of the Fox Defendants in the capacities of location manager, location
         scout, director, site manager, site representative, or similar capacity; and which were
         applicable to the Empire episodes filmed at the JTDC.

ANSWER: Objection. The Fox Defendants object to this Request as vague in that “all policies,

protocols, standards, guidelines, or codes of conduct” appear to apply to a broad range of

conduct, much of which is not relevant to this case. In addition the term “similar capacity” is not

defined and impossible to apply based on the very different job functions of a “location manager,

location scout, director, site manager, site representative”. The Fox Defendants also object to

this Request as overly broad and unduly burdensome. Plaintiffs’ request seeks documents

unrelated to “any party’s claims or defenses” and is not proportional to the needs of the case.

“Policies, protocols, standards, guidelines, or codes of conduct,” are not relevant nor reasonably

likely to lead the discovery of admissible evidence. Fox Defendants further object as this

information was previously provided in the August 10, 2018 production. Subject to and without

waiving the forgoing objections, the Fox Defendants point Plaintiffs to TCFTV Production

Employee Work Rules at TCFTV002177-TCFTV002185.

6.       Produce documents (sic.) the series license agreement(s) for Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the Protective

Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox Defendants reserve

all other objections to this request.

7.       Produce documents sufficient to show the series license agreement(s) for Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.




4815-8669-6047v.3                                 7
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 19 of 30 PageID #:2559




8.       Produce documents sufficient to show the communications between TCFTV and any
         other entity, including but not limited to FBC, setting forth the financial terms for
         production and distribution of Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

9.       Produce documents sufficient to show the communications between FBC and any other
         entity, including but not limited to TCFTV, setting forth the financial terms for
         production and distribution of Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

10.      Produce documents sufficient to show the financial terms for the production and
         distribution of Empire.

ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the

Protective Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox

Defendants reserve all other objections to this request.

11.      Produce all contractual or employment agreements in effect during the filming of Empire
         at the JTDC between any of the Fox Defendants and Lee Daniels, as well as and any
         other person who served as scout, site manager, site representative, director, producer, or
         location manager for the Empire episodes filmed at the JTDC (or any entities
         representing any of these persons, e.g., Lee Daniels Entertainment for Lee Daniels).

ANSWER: Objection. The Fox Defendants object to this Request as overly broad and unduly

burdensome. Plaintiffs’ request seeks documents unrelated to “any party’s claims or defenses”

and is not proportional to the needs of the case. Specifically, the request for “all contractual or

employment agreements in effect during the filming of Empire at the JTDC between any of the

Fox Defendants and Lee Daniels” is not proportional to the needs of the case. This Request

demands contractual and employment agreements “in effect” during the months of June, July and



4815-8669-6047v.3                                 8
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 20 of 30 PageID #:2559




August 2015, regardless of whether the individual was involved in the filming of Empire at the

JTDC, scenes from which comprise roughly 13 minutes of each 45 minute episode. This

Request goes well beyond the limits the Court has placed on discovery in this case in that the

contracts requested encompass the entirety of Season 2 or more. Fox Defendants refer Plaintiffs

to the Court’s Order dated March 7, 2018, which stated, “discovery for full seasons of Empire is

not proportional to the needs of this case.” See Dkt. No. 143. See also Dkt. No. 190. Subject to

and without waiving the forgoing objections, Fox Defendants point Plaintiffs to TCFTV002131,

TCFTV002134, TCFTV002136, TCFTV002138 and TCFTV002257 – 63.

12.      Produce full recordings of the two Empire episodes filmed at the JTDC as they were
         broadcast in the airings identified in TCFTV001941 (i.e., full recordings of each episode
         as aired, including the advertisements or other announcements played during each
         episode).

ANSWER: Objection. The Fox Defendants object to this Request as overly broad and unduly

burdensome. Plaintiffs’ request seeks documents unrelated to “any party’s claims or defenses”

and is not proportional to the needs of the case. Specifically, the “advertisements and other

announcements” do not relate to the remaining claims against the Fox Defendants. Further, there

is no single version of the episodes “as aired,” because the audience experience could have and

likely did vary—and with respect to advertisements certainly did vary—from region to region,

station to station, and provider to provider. Subject to and without waiving the forgoing

objections, the Fox Defendants state that they will produce video files reflecting the dramatic

content of Episodes 201 and 202 as originally aired. See TCFTV002329 – TCFTV002332.

13.      Produce each agreement reflecting the financial terms pursuant to which each
         advertisement in the Empire Episode 201 and 202 airings that are reflected in
         TCFTV001941.




4815-8669-6047v.3                                9
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 21 of 30 PageID #:2559




ANSWER: Objection. The Fox Defendants object to this Request as it is barred by the Protective

Order granted by the Court on August 29, 2018. See Dkt. No. 190. The Fox Defendants reserve

all other objections to this request.

14.      Produce photographs and metadata for all photographs taken by John Klemke or any
         other agent of the Fox Defendants at the JTDC, including but not limited to the
         photographs including metadata for photographs bates-stamped TCFTV001269-1300 and
         TCFTV001862-80.

ANSWER: The Fox Defendants already have produced or will produce the photographs in their

possession in native form with all metadata. See TCFTV002145-TCFTV002176 and

TCFTV002264 – TCFTV002301.

15.      Photographs (including metadata) of incarceration or detention centers in or around
         Joliet, Illinois taken in May or June 2015 during scouting for Empire episodes 201 and
         202.

ANSWER: Objection. The Fox Defendants object to this Request as overly broad and unduly

burdensome. Plaintiffs’ request seeks documents unrelated to “any party’s claims or defenses”

and is not proportional to the needs of the case. Subject to these objections, the Fox Defendants

will produce photographs in their possession, custody, and control that are responsive to this

request. See TCFTV002302-TCFTV002328.

16.      Produce the Variance Report and Approved Budget for Empire Episode 202. (Equivalent
         to TCFTV001942 and TCFTV001943-2019 for Empire Episode 201.)

ANSWER: TCFTV has produced the document titled Variance Report for Episode 202. See

TCFTV002186-2256.

17.      Produce documents to show the cost of building the “prison” stage at Cinespace referred
         to in the deposition of Brady Breen.

ANSWER: Objection. The Fox Defendants object to this Request as overly broad and unduly

burdensome. Plaintiffs’ request seeks documents unrelated to “any party’s claims or defenses”

and is not proportional to the needs of the case. The “prison” stage at Cinespace was built prior



4815-8669-6047v.3                               10
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 22 of 30 PageID #:2559




to the filming of Empire’s fourth season, years after the filming at the JTDC, to facilitate the

filming of scenes for a season-long story arc “flashing back” to a female lead character’s 17

years of imprisonment. The needs for this filming differed considerably from those informing

the decisions TCFTV made prior to the filming of Episodes 201 and 202, which involved the

short-term, present-day incarceration of a male lead character, when officials of the JTDC

advised that filming of those scenes at the JTDC could be accomplished without disruption to the

facility’s normal operations, and as to which TCFTV signed an agreement precluding them from

interfering with the facility’s normal operations. The Fox Defendants also refer Plaintiffs to the

Court’s Order dated March 7, 2018 and the Court’s Order dated August 29, 2018, granting the

Fox Defendants’ Motion for Protective Order. See Dkt. Nos. 143 and 190. The financial

information sought is not related to the filming of Episodes 201 and 202. For these reasons and

many others, “the cost of building the prison stage at Cinespace” is not relevant nor reasonably

calculated to lead to the discovery of admissible evidence.

18.      To the extent you have not already done so produce all communications between
         employees or agents of any of the Fox Defendants, including John Klemke, and any other
         person relating to the JTDC’s potential use as a filming location for Empire.

ANSWER: The Fox Defendants already have produced all documents in their possession,

custody, or control that are responsive to this request.

September 7, 2018                                     /s/ Jeffrey S. Jacobson

                                                      Jeffrey S. Jacobson
                                                      Kelley Drye & Warren LLP
                                                      101 Park Ave
                                                      New York, NY 10178
                                                      212-808-5145
                                                      jjacobson@kelleydrye.com

                                                      Matthew C. Luzadder
                                                      Catherine E. James
                                                      Kelley Drye & Warren LLP
                                                      333 West Wacker Drive


4815-8669-6047v.3                                11
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 23 of 30 PageID #:2559




                                            Suite 2600
                                            Chicago, IL 60606
                                            (312) 857-7070
                                            mluzadder@kelleydrye.com
                                            cjames@kelleydrye.com

                                            Attorneys for the Fox Defendants




4815-8669-6047v.3                      12
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 24 of 30 PageID #:2559




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 7, 2018, a true and correct copy of the foregoing was

served to all counsel of record via email.


                                                      /s/ Jeffrey S. Jacobson
                                                      Jeffrey S. Jacobson
                                                      Kelley Drye & Warren LLP
                                                      101 Park Ave
                                                      New York, NY 10178
                                                      212-808-5145
                                                      jjacobson@kelleydrye.com

                                                      Matthew C. Luzadder
                                                      Catherine E. James
                                                      Kelley Drye & Warren LLP
                                                      333 West Wacker Drive
                                                      Suite 2600
                                                      Chicago, IL 60606
                                                      (312) 857-7070
                                                      mluzadder@kelleydrye.com
                                                      cjames@kelleydrye.com

                                                      Attorneys for the Fox Defendants




4815-8669-6047v.3
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 25 of 30 PageID #:2559




                       Exhibit 3
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 26 of 30 PageID #:2559




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


T.S. et ai.,

                Plaintiffs,
                                                            Case No.1 :16-cv-08303
   v.
                                                            Hon. Rebecca PaIhneyer
Twentieth Century Fox Television et ai.,

                Defendants.



                              NOTICE OF DEPOSITION DUCES TECUM

TO:              Je:ffrey Jacobsen
                 Kelley Drye & Warren LLP
                 101 Park Avenue
                New York, NY 10178
                ijacobson@kelleydrye.com

         PLEASE TAKE NOTrCE that pursuant to the Federal Rules ofCivil Procedure, Plaintiffs
will take the deposition ofBrady Breen before a certified court reporter and videographer at
Esquire Deposition Services, 20 N Clark St Suite 500, Chicago, IL 60602, on July 27, 2018
beginning at 9 a.m. and continuing until completed. The witness must bring to the deposition all
documents listed in Exhibit A to this Notice. Any and/or all portions ofthis deposition may be
used at the trial ofthis matter, in accordance with and for any purpose permitted under the Federal
Rules ofCivil Procedure.


           I CERTIFY that I emailed a copy ofthis Notice to Counsel at the addresses indicated
  above.

  DATED: June 25,2018                                /s/ Alexis G. Chardon
                                                     Stephen H. Weil- steve@weilchardon.com
                                                     AleXis G. Chardon - ali@weilchardon.com
                                                     Weil & Chardon LLC
                                                     333 S. Wabash Ave., Suite 2700
                                                     (312) 585-7404

                                                     Attorneysfor Named Plaintiffs     r.s. and Q,B.
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 27 of 30 PageID #:2559




                                              EXIllBITA

                              To Subpoena Duces Tecum to Brady Breen

        Pursuant to Rules 30 and 34 ofthe Federal Rules of Civil Procedure, the witness is

commanded to bring the following items to the deposition, or to otherwise provide them prior to

the deposition to counsel for PlaintiffS:


        1. All contractual agreements including but not limited to employment agreements

             between the witness and the Fox Defendants, their employees, agents, or affiliates, for

             the period January 1, 2010 to the present.

        2. Any documents reflecting policies, protocols, standards, guidelines, or codes of

             conduct that were promulgated, enforced, or suggested by TCFTV or any affiliated

             entity, applying to the witness or any other member ofthe location team working on

             the Empire episodes filmed at the JTDC.

         3. A copy ofthe witness's Cv.

         4. All documents reviewed by the witness in preparation for the deposition.
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 28 of 30 PageID #:2559




                                    CERTIFICATE OF SERVICE

         I hereby certifY that on June 25, 2018, I sent a true and correct copy ofthe furegoingto
the following persons, via email:


        Allyson West, allyson.west@cookcountyil.gov

        Anthony Zecchin, anthony.zecchin@cookcountyil.gov

        T. Andrew Horvat, THorvat@atg.state.il.us

        Jeffrey Jacobsen, jjacobson@kelleydrye.com

        Matthew C. Luzadder, mluzadder@kelleydrye.com

        Catherine James, cjames@kelleydrye.com

        Janine N. Fletcher, jfletcher@kelleydrye.com
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 29 of 30 PageID #:2559




                       Exhibit 4
Case: 1:16-cv-08303 Document #: 198-1 Filed: 10/12/18 Page 30 of 30 PageID #:2559




                     [Exhibit 4 filed under seal]
